The Supreme Court affirmed the decision of the Court below on March 29, 1880, in the following opinion ;
Per Curiam.
If the Act of May 1, 1876, P. L. 88, is inconsistent with the Act of February 17, 1859, P. L. 52, it operated so far as a repeal of it: Keller vs. Comm’th, 21 P. F. Smith, 413. But it is not necessary to decide that question. The two acts may well stand together. By the Act of 1876, Breisch had a perfect right to appeal. On the merits, if we can consider them on this certiorari, we think the Court below was right in rejecting the collector’s claims for commission, on the sums claimed to have been worked out on the roads by the taxpayers.
Proceedings affirmed.